IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


M.J.T.,                                     : No. 67 WM 2019
                                            :
                    Respondent              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
C.K.J.,                                     :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of September, 2019, the Petition for Review and the

Petition to File Letter in Response Nunc Pro Tunc are DENIED.